Citation Nr: 1740423	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-20 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right hand disorder, musculoskeletal condition.  

3.  Entitlement to service connection for neuropathy of the right hand.

4.  Entitlement to service connection for a right little finger disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from September 1960 to September 1980.  

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that rating decision, the RO reopened the previously denied claims for service connection for right knee trauma and right hand disorder, but confirmed and continued the denial of the underlying benefits.   
The RO also denied the claims for service connection for neuropathy in the right hand and for a right little finger condition.  

The Veteran had an opportunity to testify at a Decision Review Officer (DRO) hearing; however, in a September 2009 statement, he withdrew his request.  Furthermore, on his July 2011 substantive appeal, VA Form 9, the Veteran indicated his desire to testify before the Board during a hearing held at the RO.  However, he subsequently withdrew his request for such a hearing.  

This appeal came before the Board in February 2016.  In its decision, the Board granted the reopening of the claims for entitlement to service connection for residuals of right knee trauma and entitlement to service connection for a right hand disorder, and remanded both of the underlying service connection issues.  The Board also remanded the issues of entitlement to service connection for neuropathy in the right hand and service connection for a right little finger disorder for further development.  

During the pendency of the appeal in June 2016, the RO granted service connection for: status post total right knee replacement (also claimed as right knee trauma and degenerative joint disease) with an evaluation of 30 percent, effective March 25, 2009; arthritis, degenerative right hand condition (previously claimed as right arm condition) with an evaluation of 10 percent, effective March 25, 2009; right little finger condition with an evaluation of 0 percent, effective March 25, 2009; and scar, status post total right knee replacement with an evaluation of 0 percent effective March 25, 2009.  The RO also granted entitlement to an earlier effective date for carpal tunnel syndrome of the right hand, effective March 25, 2009.  The Veteran did not appeal the ratings or effective dates assigned, and that decision is final.  38 U.S.C.A. § 7105 (West 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The claim of service connection for a right knee disorder was granted by the RO in a June 2016 rating decision; there is no remaining case or controversy pertaining to the Veteran's claim for service connection for a right knee disorder.  

2.  The claim of service connection for a right hand disorder, musculoskeletal condition, was granted by the RO in a June 2016 rating decision; there is no remaining case or controversy pertaining to the Veteran's claim for service connection for a right hand disorder.  

3.  The claim of service connection for neuropathy in the right hand was granted by the RO in a June 2016 rating decision; there is no remaining case or controversy pertaining to the Veteran's claim for service connection for neuropathy in the right hand.  

4.  The claim of service connection for a right little finger disorder was granted by the RO in a June 2016 rating decision; there is no remaining case or controversy pertaining to the Veteran's claim for service connection for a right little finger disorder.  





CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a right knee disorder is dismissed as the benefit requested has been granted.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 19.4, 20.101, 20.202, 20.204 (2016).

2.  The claim for entitlement to service connection for a right hand disorder, musculoskeletal condition, is dismissed as the benefit requested has been granted.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 19.4, 20.101, 20.202, 20.204 (2016).

3.  The claim for entitlement to service connection for neuropathy in the right hand is dismissed as the benefit requested has been granted.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 19.4, 20.101, 20.202, 20.204 (2016).

4.  The claim for entitlement to service connection for a right little finger disorder is dismissed as the benefit requested has been granted.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 19.4, 20.101, 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  However, as the Veteran's claim is being dismissed for reasons that are explained in greater detail below, further discussion of VA's duty to notify and assist is not necessary.

II.  Factual Background, Legal Criteria, Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2016).
As noted above in the Introduction, the Veteran's claims of service connection for a right hand disorder, a right knee disorder, neuropathy in the right hand, and a right little finger disorder have already been granted by the RO in a June 2016 rating decision.  

With regards to the Veteran's claim of entitlement to service connection for neuropathy in the right hand, it is observed that the June 2016 rating decision granted entitlement to an earlier effective date for carpal tunnel syndrome of the right hand, effective March 25, 2009, the date the claim for benefits was received.  Previously in June 2011, the RO granted service connection for carpal tunnel syndrome in the right hand with an evaluation of 10 percent effective November 17, 2010.  In a November 2012 rating decision, service connection for Parkinson's disease with tremor, muscle rigidity and stiffness, right upper extremity, and carpal tunnel syndrome was granted with an evaluation of 40 percent effective September 19, 2012.  An earlier effective of March 25, 2009 was granted for the Veteran's carpal tunnel syndrome because that was the date the Veteran submitted his claim for a right hand condition.  However, because the carpal tunnel syndrome of the right upper extremity was evaluated at 10 percent disabling it was included with the residuals of Parkinson's affecting the right upper extremity as both were rated under the neurological system effective September 19, 2012; thus, the rating of carpal tunnel syndrome of the right upper extremity stopped on September 19, 2012.  

VA regulations provide that rating the same manifestations of a disability under a different diagnosis or separation is to be avoided.  38 C.F.R. § 4.14 (2016).  To do so would "pyramid" the ratings, which is prohibited in accordance with the Rating Schedule.  Therefore, the June 2016 rating decision granting entitlement to an earlier effective date for carpal tunnel syndrome of the right hand represents a total grant of benefits sought on appeal for the issue of entitlement to service connection for neuropathy in the right hand.  

In conclusion, there is no remaining case or controversy pertaining to the Veteran's claims for service connection.  Accordingly, the appeal will be dismissed.  


ORDER

The appeal seeking service connection for a right knee disorder is dismissed.

The appeal seeking service connection for a right hand disorder, musculoskeletal condition, is dismissed.

The appeal seeking service connection for neuropathy of the right hand is dismissed. 

The appeal seeking service connection for a right little finger disorder is dismissed.  




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


